Peters, C. J.
Whether the pauper had mental soundness sufficient to render him capable of being emancipated from parental control by.arriving at the age of twenty-one years, and of acquiring a settlement for himself after that time, was one of the questions at the trial of the cause to the jury. No doubt, it should be mental soundness amounting to sanity,— sanity in respect to the matter to be investigated. The test must be one peculiar to the question to be decided. It is adaptable to circumstances.
The judge submitted to the jury this test: "To find that a person has capacity to acquire a settlement, within the meaning of the statute, you must find in the first place, that he had intelligence enough to form and retain an intention with respect to his dwelling-place; that he had a mind sound enough to give him will and volition of his own, and such power and control over his mind and his action as to enable him to choose a home for himself; that he must have mental capacity sufficient to act with some degree of intelligence and some intelligent understanding with respect to the choice of his dwelling-place, and to form some rational judgment in relation to it.” Different judges may give different definitions, varying in the letter — in substance the same. We do not see why the rule framed by the judge in the present case is not a correct one.
It was further said by the judge : "And he must be able to perform with some degree of intelligence the simple and common kinds of business usually and ordinarily involved in the act of taking up a new residence.” This additional explanation of the test is well enough, and certainly is not exceptionable.
The plaintiffs were not entitled, upon their requests, to any other or more favorable instructions than those given.
An exception is taken to the exclusion of this question proposed by the plaintiffs to their witness, Dr. Martin: "From your *33examination at that time what in your judgment was his (the pauper’s) mental condition?” From the manner in which the point is presented to us by the case, we think the ruling must stand.
We infer that the witness was not allowed to answer the question for the reason that the judge did not think him qualified to testify as an expert. Such must be the implication of the refusal, unaccompanied with explanation. Undoubtedly many physicians are qualified to testily as experts upon questions of insanity. They may not be, as a rule, of the most eminent class •of experts. Whether this witness wras qualified to testify as an expert, was a question of fact for the presiding judge, and his decision of such a question is usually final. In extreme cases, where a serious mistake has been committed through some accident, inadvertence, or misconception, his action may be reviewed. This is not such an instance.
The plaintiffs contend that, if not admitted as a professional or practical expert, the witness should have been allowed to express his opinion as a physician wdio had made a personal examination. The rule excluding persons not experts from testifying to their opinions upon questions where insanity is alleged, has admitted, cither as an illustration of the rule itself or as an exception to it, skillful and reputable physicians to testify to the mental condition of their patients when they have had adequate opportunity of observing and judging of their mental qualities. That is not this case. Here Dr. Martin was not an attending physician. He made a single examination, ¡pendente lite, in order to inform himself as a witness. He stood in a position to be tempted to participate ill the prejudices of the party calling him as a witness. See Gardiner v. Farmingdale, 45 Maine, 537.
Finally, it is contended that the rule which excludes opinion evidence by witnesses acquainted with the person whose sanity is questioned, should be abrogated altogether. We are not prepared to admit the propriety of so radical a change in the practice of our courts, although wre are aware that many courts *34are at the present day inclined that way. It is easy to see, and experience teaches us, that there are advantages upon either side of the question — to either mode of practice. It is correctly said by those who advocate the admission of such evidence, that witnesses who have not some aptitude in narrating events, an ability‘for describing details and particulars, although possessing good judgment in forming estimates and conclusions, are very often not fairly appreciated ; that it is not easy to draw a line between matters of observation and what is a matter of judgment founded on observation.
On the other hand, such evidence is exceedingly apt to carry a force and impression which the real facts are not deserving of. Opinions are easily, and unconsciously to the possessors of them, colored by feeling and prejudice. Every judge experienced at nisi prius knows how common a thing it is to see a cloud of witnesses arrayed at the witness-stand to testify in a matter of opinion, and how difficult it is to contend against the pressure, however ill-founded the testimony may be. Where it is a collateral question, or where a plain case, the objection to such testimony is not so meritorious, and in such circumstances the objection is not often interposed. But where the issue — sanity or insanity — is directly raised, and the question is a doubtful one, the rule which excludes the opinions of non-professional witnesses, works favorably. The issue is not generalljr simple enough for a witness to pass his judgment upon. There are various forms and kinds of insanity or mental unsoundness, many of which cannot be easily or accurately defined, the subject itself in some of its aspects being beyond the reach of human investigation. The popular sentiment upon the subject of insanity differs from the legal standard in most cases.
The tendency in our practice has been to allow witnesses who are not experts a good deal of latitude in the expression of opinion, short of declaring their judgments upon the point mainly and directly in issue. As was said by Kent, J., in Robinson v. Adams, 62 Maine, at p. 410 : " Certainly nothing less than a distinct expression of the opinion of the witness, given as such opinion directly, comes within our rule.” A witness under the *35direction of the court, maybe permitted to describe peculiarities,, conditions and situations, conduct and changes. In Robinson v. Adams, supra, it was deemed not objectionable for a witness to* say that she did not observe any failure of mind and nothing*; peculiar in a person. In Stacy v. Port. Pub. Co. 68 Maine, 279, it was hold admissible for a witness to testify that a person; was intoxicated at a time named.
The motion cannot justly be sustained. There is much t©> show that the pauper was a man in body and a child in mind.

Motion and exceptions overruled.

Walton, Daneorth, Virgin, Foster and Haskell, JJ.„ concurred.